                                  Case 19-12284-KG                 Doc 1        Filed 10/25/19           Page 1 of 187

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Zumobi, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  251 Littlefalls Drive
                                  Wilmington, DE 19808
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New Castle                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.zumobi.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 19-12284-KG                Doc 1         Filed 10/25/19              Page 2 of 187
Debtor    Zumobi, Inc.                                                                                  Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
                                           Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                Case 19-12284-KG                   Doc 1        Filed 10/25/19             Page 3 of 187
Debtor   Zumobi, Inc.                                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                 1-49                                           1,000-5,000                                25,001-50,000
                                 50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 4 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 5 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 6 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 7 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 8 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 9 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 10 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 11 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 12 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 13 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 14 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 15 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 16 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 17 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 18 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 19 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 20 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 21 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 22 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 23 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 24 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 25 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 26 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 27 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 28 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 29 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 30 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 31 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 32 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 33 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 34 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 35 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 36 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 37 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 38 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 39 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 40 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 41 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 42 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 43 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 44 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 45 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 46 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 47 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 48 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 49 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 50 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 51 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 52 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 53 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 54 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 55 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 56 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 57 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 58 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 59 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 60 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 61 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 62 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 63 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 64 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 65 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 66 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 67 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 68 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 69 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 70 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 71 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 72 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 73 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 74 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 75 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 76 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 77 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 78 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 79 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 80 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 81 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 82 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 83 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 84 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 85 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 86 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 87 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 88 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 89 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 90 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 91 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 92 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 93 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 94 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 95 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 96 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 97 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 98 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 99 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 100 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 101 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 102 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 103 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 104 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 105 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 106 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 107 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 108 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 109 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 110 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 111 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 112 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 113 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 114 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 115 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 116 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 117 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 118 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 119 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 120 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 121 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 122 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 123 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 124 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 125 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 126 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 127 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 128 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 129 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 130 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 131 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 132 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 133 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 134 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 135 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 136 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 137 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 138 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 139 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 140 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 141 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 142 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 143 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 144 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 145 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 146 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 147 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 148 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 149 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 150 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 151 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 152 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 153 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 154 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 155 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 156 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 157 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 158 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 159 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 160 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 161 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 162 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 163 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 164 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 165 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 166 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 167 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 168 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 169 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 170 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 171 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 172 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 173 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 174 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 175 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 176 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 177 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 178 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 179 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 180 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 181 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 182 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 183 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 184 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 185 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 186 of 187
Case 19-12284-KG   Doc 1   Filed 10/25/19   Page 187 of 187
